Citation Nr: 0316010	
Decision Date: 07/14/03    Archive Date: 07/22/03	

DOCKET NO.  94-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected otitis externa.  

(The issue of entitlement to an increased disability 
evaluation for service-connected hemorrhoids with pruritus 
ani, currently evaluated as 10 percent disabling, will be 
addressed in a subsequent Board decision.)  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law 


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
August 1951 to July 1956 and from September 1956 to 
June 1959.  

This matter is before the Board of Veterans' Appeals on 
appeal from a September 1993 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a May 1999 decision, the Board (in part) denied 
entitlement to a compensable rating for otitis externa and 
granted a 10 percent rating for hemorrhoids with pruritus ani 
(hereinafter referred to as "hemorrhoids").  The veteran 
appealed the May 1999 Board decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  

In March 2001, the Court granted a joint motion by VA and the 
veteran's attorney to vacate that part of the May 1999 
Board's decision which had denied a compensable rating for 
otitis externa and a rating in excess of 10 percent for 
hemorrhoids.  The veteran's appeals as to other issues 
addressed in the Board's 1999 determination were dismissed.  

In October 2001, the veteran's attorney asserted that the 
service-connected disabilities render him unemployable and 
requested that a total disability rating due to individual 
unemployability be granted.  The claim of entitlement to 
service connection for an acquired psychiatric disorder on a 
secondary basis was also raised.  In a September 2002 rating 
determination, service connection for impairment of sphincter 
control was granted.  The veteran and his representative were 
notified of this determination that month.  In a 
November 2002 rating determination, service connection for a 
psychiatric disorder was also granted.  Based on these recent 
determinations, entitlement to individual unemployability due 
to service-connected disabilities was granted.  The veteran 
was notified of this determination in December 2002.  Neither 
the veteran nor his representative has appealed these 
determinations.  Accordingly, neither issue is before the 
Board at this time.  

In December 2001, the Board noted that by rating decision in 
August 2000, the RO had granted service connection for 
bilateral hearing loss with a noncompensable evaluation, 
effective from October 27, 1992, and a 10 percent evaluation, 
effective from October 15, 1999.  The RO had also granted 
service connection for tinnitus with a 10 percent evaluation, 
effective from October 27, 1992.  In March 2001, a notice of 
disagreement was received to initiate an appeal as to these 
issues.  In December 2001, the Board found that the RO had 
not issued a statement of the case addressing the veteran's 
notice of disagreement to the evaluations assigned after the 
grant of service connection for bilateral hearing loss and 
tinnitus.  See 38 C.F.R. § 19.26.  The Board remanded these 
issues to the RO for appropriate action under the Court's 
determination in Manlicon v. West, 12 Vet. App. 238 (1999).  

In September 2002, the RO issued a statement of the case 
regarding the evaluation of the bilateral hearing loss and 
tinnitus, both evaluated as 10 percent disabling.  The 
veteran has not appealed either determination to the Board 
and no form of substantive appeal has been received regarding 
these new claims.  Accordingly, neither issue is before the 
Board at this time.  

In a letter from the veteran to a United States senator, 
received at the RO in October 2002, it appears that the 
veteran may be raising additional claims.  However, this is 
not clear.  The RO is asked to seek clarification from the 
veteran and his representative regarding what additional 
claims, if any, he wishes to raise before the VA at this 
time.  In any event, no issue is before the Board at this 
time.  

The Board is undertaking additional development of the issues 
of entitlement to an increased rating for hemorrhoids with 
pruritus ani pursuant to the authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, this regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) to the extent that the regulation in question 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
which was contrary to the appellate scheme set forth in 38 
U.S.C.A. § 7104(a) (West 2002).  In a recent opinion, VA's 
General Counsel held that the Federal Circuit's decision did 
not prohibit the Board from developing evidence provided that 
the Board does not adjudicate the claim based on any new 
evidence it obtains unless the claimant waives initial 
consideration by the RO.  VAOPGCPREC 1-2003 (May 21, 2003).  
Once the development is completed, the issue will be remanded 
to the RO for preliminary review unless the veteran waives 
his right to such preliminary review by the RO.  


FINDING OF FACT

The veteran's service-connected otitis externa does not 
produce swelling, serous discharge, or itching requiring 
frequent and prolonged treatments.  




CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for 
otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.87(a), Diagnostic Code 6210 
(in effect prior to June 10, 1999) and 4.87a, Diagnostic 
Code 6210 (in effect as of June 10, 1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case regarding the otitis 
externa issue.  Thus, the decision by the United States Court 
of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), is not applicable.  

The record in this case includes multiple examination 
reports, outpatient treatment records, private medical 
reports and statements from the veteran and his attorney.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  

The claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased evaluation for the disability at issue.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, court documents, and the 
Board's remand have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  In light of the extensive review and development of 
this case by the veteran's representative, the Board finds 
that the notice requirements of the new laws and regulations 
have been met.  Further, in multiple communications between 
the RO and the veteran, including a February 2002 letter to 
the veteran, the September 2002 supplemental statement of the 
case, the Board's remand, the Board's prior decision, and an 
extensive communication between the VA and the veteran or his 
attorney at the Court, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist in 
obtaining.  See Quartuccio v. Principi, 183 (2002).  

II.  Factual Background

In a July 1972 rating action, the RO granted entitlement to 
service connection for hemorrhoids and seborrheic otitis 
externa in both ears.  In a May 1974 rating action, the RO 
granted the veteran a 10 percent rating for service-connected 
hemorrhoids.  The rating for both hemorrhoids, fissures and 
otitis externa were lowered to noncompensable in a 
January 1986 rating action.  The Board denied entitlement to 
a compensable rating for otitis externa and hemorrhoids with 
fissures in an April 1991 decision.  The Court affirmed this 
decision in May 1992.  

In November 1992, the veteran applied for an increased 
evaluation for his service-connected ear and hemorrhoid 
disorders.  Outpatient treatment records were obtained.  The 
veteran asserts that he was taking medication to keep itching 
in his ears under control.  Additional outpatient treatment 
records were obtained.  Little reference is made to the 
veteran's ears.  

A September 1997 VA examination report shows that the otitis 
externa was currently quiescent.  No swelling, dry and scaly 
or serous discharge or itching requiring frequent and 
prolonged treatment was indicated.  A VA ear examination 
report dated in September 1997 shows that the veteran's ear 
canals were normal. 

In May 1999, the Board granted a 10 percent rating for 
hemorrhoids and found the criteria for a compensable rating 
for otitis externa had not been met.  This decision was 
appealed to the Court.  The joint motion states that the 
Board should address the appellant's statements to the effect 
that he was receiving treatment to control itching in his 
ears, or the physician's opinion regarding the presence of 
itching including the ears.  The joint motion found that the 
Board should attempt to evaluate the veteran's condition in 
its "active" stage under the Court's determination in Ardison 
v. Brown, 6 Vet. App. 405 (1994).  How the Board was to 
evaluate the veteran's otitis externa condition during a 
"active phase" or what indicated an "active" phase of the 
condition was not indicated by the parties of the joint 
motion.  In December 2001, the Board remanded this case to RO 
in order to fulfill the requirements of the joint motion.  

In February 2002, the RO contacted the veteran and stated 
that the Board's remand specifically directed the RO attempt 
to have the veteran's otitis externa examined when the 
condition is active.  The RO stated, in pertinent part:  

We will ask that the condition be 
examined as part of the currently 
requested VA examination but, if it is 
not active at the time you are willing to 
report for an examination on short notice 
we will try to coordinate an immediate 
examination of this condition after you 
notify us that the condition is active.  

Additional information was also requested by the RO at this 
time.  The veteran did not specifically respond to this 
request for information.  Medical records, however, were 
submitted by the veteran or obtained by the RO.  These 
medical reports note difficulties with hearing loss and other 
disorders not issue before the Board at this time.  Little 
reference is made to otitis externa.  

On VA examination in August 2000, the veteran complained of 
bilateral itching in his external auditory canals.  Physical 
examination indicated that both tympanic membranes appeared 
mildly sclerotic with no evidence of infection or erythema.  
His external auditory canals, bilaterally, appear to have 
some minor erythema.  The external pinna appeared normal.  

In a May 2002 statement from the veteran, no reference was 
made to the disorders at issue.  

In a physical examination in June 2002, the veteran was seen 
for issues related to his ears.  The veteran continued to be 
"plagued" with ongoing discomfort about his external ears, 
specifically with itching and occasional pain.  Physical 
examination found both ear canals to be clear.  A dryness and 
scaly appearing nature were reported.  

On VA examination in July 2002, the veteran again noted 
itching in his ears.  On examination, both of his tympanic 
membranes were intact and clear.  There was no evidence of 
any otitis externa or otitis media.  An additional VA 
evaluation that month found no evidence of either 
suppuration, polyps, swelling, dry or scaling skin, and there 
was no serous drainage.  Significantly, the veteran did not 
complain of itching at this time.  

A supplemental statement of the case was issued to the 
veteran and his representative in September 2002.  No 
additional argument or evidence pertinent to these claims has 
been submitted since this time.  

III. Otitis Externa 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  The veteran's service-
connected otitis externa has been evaluated under 38 C.F.R. 
§ 4.87, Diagnostic Code 6210 (chronic otitis externa).  The 
regulations for evaluation of diseases of the ears were 
revised, effective June 10, 1999.  64 Fed. Reg. 25202 
(May 11, 1999).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran will be used.  See Karnas.  The 
Board notes, however, that the pertinent regulations did not 
make any substantive changes relevant to this appeal.  The 
only change is in the title of Diagnostic Code 6210.  The 
title under the old Diagnostic Code is "disease of the 
auditory canal" and the title under the new diagnostic 
criteria is "chronic otitis externa."  The old and new sets 
of rating criteria are identical.  Thus, neither version of 
the regulation for rating diseases of the ear is advantageous 
to the veteran.  

Under Diagnostic Code 6210, chronic otitis externa with 
swelling, dry and scaling or serous discharge, and itching 
requiring frequent and prolonged treatment warrants a 
10 percent evaluation.  While the veteran has extensive 
subjective complaints associated with his ear disorder, the 
Board finds that the preponderance of the evidence, including 
extensive VA evaluations, is against a finding the criteria 
for a compensable rating are met.  The evidence persuasively 
shows the veteran's otitis externa disability does not cause 
swelling, serous discharge, and itching requiring frequent 
and prolonged treatment.  While the veteran seeks treatment 
for this condition, extensive VA evaluations have failed to 
find evidence to support the veteran's objective complaints.  

For example, in the examination of June 2002, the ear canals 
were found to be dry and scaly appearing.  However, swelling, 
serous discharge, and itching requiring frequent and 
prolonged treatment was not reported.  On examination in 
September 2000, both ear canals were found to be totally 
clear with no evidence of acute illness.  On another 
evaluation in May 2002, external canals were clear.  These 
reports are consistent with multiple medical evaluations 
which fail to report objective evidence indicating serous 
discharge, swelling or itching requiring frequent and 
prolonged treatment.  The service-connected otitis externa 
has also been rated under the provisions of Diagnostic Code 
6200 for chronic, suppurative otitis media.  Under this Code, 
a 10 percent rating is for application during the continuance 
of the suppurative process.  No such suppurative process is 
found.   

While the veteran has sought treatment for this alleged 
disorder, the objective medical evidence of record does not 
support the conclusion that he has itching requiring frequent 
and prolonged treatments.  Extensive examinations have noted 
no evidence of active disease.  Significantly, several 
evaluations have failed to even indicate the existence of 
otitis externa, including the evaluation of July 2002.

With regard to the requirements of the joint motion, the 
party cited to the Ardison determination in support of their 
recommendation to the Court that the condition at issue be 
evaluated during its active phase.  In February 2002, the RO 
contacted the veteran and noted that the Board's remand had 
specifically directed that the RO attempt to have his otitis 
externa examined when the condition was active.  The notice 
to the veteran provides, in the opinion of the Board, the 
best possible guidance to the veteran regarding this issue.  
The veteran never sought a VA examination during the "active" 
phase and did not provide evidence indicating a "active" 
phase of the disorder. 

The veteran is aware of VA's efforts.  The Board also notes 
that the Court has acknowledged some of the difficulty in 
having a claimant examined during an active phase when such 
phase is of short duration.  See Voerth v. West, 13 Vet. App. 
117, 122 (1999).  The Board must again note the extensive 
medical evaluations performed over a long period of time in 
order to determine the nature and extent of this disorder.  
Based on a review of all of these medical records, including, 
but not limited to, multiple VA and private medical reports 
over the last 10 years, the Board finds no basis to remand 
this case to the RO to make a second effort to have the 
condition evaluated during the alleged "active" phase.  In 
view of the totality of the evidence over the past several 
years, the Board finds that further efforts to evaluate this 
condition under the alleged "active" phase would serve no 
constructive purpose as the overwhelming preponderance of the 
evidence fails to suggest that there are any active phases of 
sufficient duration to make examination practicable.  


ORDER

Entitlement to a compensable rating for otitis externa is not 
warranted.  To this extent, the appeal is denied.  


	

		
	ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

